internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi b09-plr-113024-01 date date legend donor date spouse trust grandchild grandchild date grandchild grandchild child year dollar_figurea year dollar_figureb year dollar_figurec year dollar_figured dear plr-113024-01 this letter is in response to your authorized representative’s letter dated date requesting a ruling regarding the automatic allocation of donor’s generation-skipping_transfer gst_exemption pursuant to sec_2632 of the internal_revenue_code this letter responds to that request the facts and representations submitted are summarized as follows on date spouse established trust an irrevocable_trust for the benefit of spouse’s grandchildren other than grandchild and grandchild article ii paragraph a of trust provides that if at i any time any contribution is made to any trust hereunder or ii any payment is made of premiums for policies of life_insurance held in trust hereunder with respect to which addition or payment the trustee has received written notice from the grantor or other transferor of such addition to the trust to the effect that such addition payment or some specified portion thereof shall be subject_to withdrawal under the provisions of this section by the beneficiary of this trust then notwithstanding any other provision hereof such thus designated_beneficiary shall thereupon have the absolute right at all times during the two month period commencing on the date of such addition or payment to withdraw from this trust in cash or in_kind as determined by the trustee that portion or all of the value of such contribution or payment determined in the same manner as such value would be determined for the transferor’s or transferors’ federal gift_tax purposes which is specified as withdrawable by such beneficiary in such notice the total value which may be withdrawn by any beneficiary on account of such additions or payments hereunder shall not be cumulative and to the extent that such a withdrawal right has not been exercised by the end of such two month period it shall lapse article ii paragraph a of trust provides that each such withdrawal right shall be exercisable only by a written instrument executed by the beneficiary having such right and delivered to the trustee of the trust involved on or before the date specified in such instrument as the effective date of such withdrawal which must be during the above specified withdrawal period if any such beneficiary is then under any legal disability of any kind execution of such instrument may be by his or her legal guardian or if no guardian has been appointed by his or her natural guardian other than the donor of such gift or the grantor in each case acting solely on behalf of such beneficiary in making such withdrawal and receiving such distribution for such beneficiary’s sole benefit distribution of the thus withdrawn value pursuant to any proper instrument of withdrawal shall be made on such effective date to this end the trustee shall at all times while any such withdrawal right is outstanding retain in the trust sufficient borrowable or transferable assets from such addition or otherwise to satisfy all such withdrawal rights then outstanding each beneficiary designated as having a withdrawal right with respect to any addition or additions or if he or she is then under legal disability his or her legal guardian or if there is none his or her natural guardian shall be kept reasonably informed by the trustee of all withdrawable additions that are made or expected to be made plr-113024-01 article ii paragraph b of trust provides that until the first to occur of i the death of the survivor of the grantor and his wife or ii date the trustee shall pay to or use for the benefit of any one or more of the grantor’s grandchildren other than grandchild and grandchild so much of the net_income and principal of this trust as the trustee determines to be in their best interests taking into account their respective incomes from all sources known to the trustee for their education including college post-graduate and professional education health maintenance and support in reasonable comfort adding any excess income to principal at the trustee’s discretion the trustee may in its discretion pay the same to or use it for the benefit of one or more of the grantor’s grandchildren other than grandchild and grandchild to the exclusion of one or more of them and may completely exhaust the principal the grantor’s concern being primarily for the health maintenance comfortable support and education of the beneficiaries article ii paragraph b of trust provides that upon the first to occur of i the death of the survivor of the grantor and his wife or ii date the trustee shall divide the trust estate as then constituted into separate equal shares so that there shall be one share for each then living grandchild of the grantor other than grandchild and grandchild or if there is no living grandchild of the grantor other than grandchild and grandchild the trustee shall divide the trust into separate shares for the then living descendants of the grantor per stirpes the trustee shall distribute each share set_aside for a great-grandchild or more remote descendant of the grantor to such descendant the trustee shall hold each share set_aside for a child or grandchild of the grantor hereinafter referred to as a beneficiary upon the following trusts a the trustee shall pay to each beneficiary or use for his or her benefit all the net_income from his or her trust in convenient installments at least as often as quarter-annually during his or her life subject however to the limitations set forth in subparagraph d of this subparagraph adding any excess income to principal in the trustee’s discretion b whenever the trustee determines that the income of the beneficiary from all sources known to the trustee is not sufficient for the support of the beneficiary for the beneficiary’s maintenance in reasonable comfort for his or her health and for his or her education including but not limited to college post-graduate and professional education the trustee may in its discretion pay to or use for the benefit of the beneficiary so much of the principal of his or her trust as the trustee determines to be reasonably required therefor subject however to the limitations set forth in subparagraph d of this subparagraph c upon the death of the beneficiary the trustee shall distribute his or her trust estate as then constituted to or in trust for the benefit of such person or persons other than the said beneficiary among the grantor’s descendants upon such conditions and estates with such powers in such manner and at such time or times as the said beneficiary may appoint or direct by will specifically referring to this power_of_appointment and to the extent that the beneficiary does not effectively exercise this power_of_appointment the trustee shall distribute the trust estate as then constituted to the then living descendants of the beneficiary per stirpes or if the beneficiary has no then living descendants the trustee shall divide his or her trust estate as then constituted into separate equal shares so that there is one plr-113024-01 share set_aside for each living grandchild of the grantor for whom there is then a_trust held hereunder and the trustee shall add each such share to the trust for the grandchild for whom it was set_aside to be held and administered as if it had been an original part thereof or if there is no trust then held for a living grandchild of the grantor the trustee shall divide the trust estate as then constituted into separate shares for the then living descendants of the grantor per stirpes the trustee shall distribute each share set_aside for a great-grandchild or more remote descendant of the grantor to such descendant the trustee shall hold each share set_aside for a child or grandchild of the grantor herein referred to as a beneficiary upon the trusts set forth in subparagraphs a b c and d of this subparagraph of this paragraph b from the establishment of trust on date until date grandchild and grandchild have been the sole beneficiaries of trust on date two successor trusts were created pursuant to article ii of trust grandchild is the sole beneficiary of one of the successor trusts and grandchild is the sole beneficiary of the other successor trust all assets from trust were distributed to these successor trusts child the mother of grandchild and grandchild has been alive since trust was first established on date during year donor transferred dollar_figurea to trust during year spouse also transferred dollar_figurea to trust donor and spouse timely reported these gifts on their respective form sec_709 united_states gift and generation-skipping_transfer_tax return donor and spouse each consented to have the gifts made by one another to third parties during the calendar_year considered as made one-half by each of them under sec_2513 on donor’s year gift_tax_return and spouse’s year gift_tax_return the transfers to trust were entered on schedule a part as gifts subject only to gift_tax during year spouse transferred cash and marketable_securities with an aggregate value of dollar_figureb to trust spouse timely reported this gift on his form_709 donor and spouse consented to have the gifts made by one another to third parties during the calendar_year considered as made one-half by each of them on spouse’s year gift_tax_return the transfer to trust was entered on schedule a part as a gift subject only to gift_tax donor did not make any transfers to trust during year on donor’s year gift_tax_return donor included one-half of the total value of gifts of made by spouse in year spouse transferred dollar_figurec to trust spouse timely reported this gift on form 709-a united_states short_form gift_tax_return donor consented to have the gifts made by spouse and herself to third parties during the calendar_year considered as made one-half by each of them donor did not make any transfers to trust during year in year spouse transferred cash and marketable_securities with an aggregate value of dollar_figured to trust spouse timely reported this gift on form 709-a donor consented to have the gifts made by spouse and herself to third parties during the calendar_year plr-113024-01 considered as made one-half by each of them donor did not make any transfers to trust during year on donor’s gift_tax returns for year and year donor did not allocate any of her available gst_exemption to trust donor did not file gift_tax returns for year or year because she consented to split spouse’s gifts on spouse’s form 709-a in addition donor did not pay any gst tax with respect to the gifts to trust a ruling has been requested that an automatic allocation of donor’s gst_exemption pursuant to sec_2632 occurred with respect to the gifts made to trust in each of the taxable years year year year and year sec_2601 imposes a tax on every generation-skipping_transfer gst sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term direct_skip means a transfer subject_to a tax imposed by chapter the estate_tax or chapter the gift_tax of an interest in property to a skip_person sec_2613 provides that the term skip_person means a natural_person assigned to a generation which i sec_2 or more generations below the generation assignment of the transferor or a_trust if all interests in such trust are held by skip persons or if there is no person holding an interest in such trust and at no time after such transfer may a distribution including distributions on termination be made from such trust to a non-skip_person sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides generally that if any individual makes a direct_skip during his lifetime any unused portion of such individual’s gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the direct_skip exceeds such unused portion the entire unused portion shall be allocated to the property transferred plr-113024-01 sec_2632 provides that for purposes of paragraph the unused portion of an individual’s gst_exemption is that portion of such exemption which has not previously been allocated by such individual or treated as allocated under paragraph with respect to a direct_skip sec_2632 provides that an individual may elect to have the deemed_allocation under sec_2632 not apply to a transfer sec_2652 provides that except as provided in this subsection or sec_2653 the term transferor means a in the case of any property subject_to the tax imposed by chapter the estate_tax the decedent and b in the case of any property subject_to the tax imposed by chapter the gift_tax the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2652 provides that if under sec_2513 one-half of the gift is treated as made by an individual and one-half is treated as made by that individual’s spouse then for purposes of the gst tax each spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor spouse sec_2652 provides in part that a person has an interest_in_property_held_in_trust if at the time the determination is made such person has a right to receive income or corpus from the trust or is a permissible current recipient of income or corpus from the trust and is not described in sec_2055 sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides generally that if a direct_skip occurs during the transferor’s lifetime the transferor’s gst_exemption not previously allocated unused gst_exemption is automatically allocated to the transferred property but not in excess of the fair_market_value of the property on the date of the transfer the transferor may prevent the automatic allocation of gst_exemption by describing on a timely-filed united_states gift and generation-skipping_transfer_tax return form_709 the transfer and the extent to which the automatic allocation is not to apply in addition a timely-filed form_709 accompanied by payment of the gst tax as shown on the return with respect to the direct_skip is sufficient to prevent an automatic allocation of gst_exemption with respect to the transferred property sec_26_2632-1 provides that a form_709 is timely filed if it is filed on or before the date required for reporting the transfer if it were a taxable gift ie the date prescribed by sec_6075 including any extensions to file actually granted the due_date except as provided in paragraph b iii of this section the automatic allocation of gst_exemption or the election to prevent the allocation if made is irrevocable after the due_date an automatic allocation of gst_exemption is effective as of the date of the transfer to which it relates except as provided above a form_709 need not be filed to report an automatic allocation plr-113024-01 in the present case because all interests in trust are held by skip persons trust qualifies as a skip_person under sec_2613 because donor and spouse consented to split the gifts under sec_2513 donor is treated as the transferor of one-half of all gifts made to trust under sec_2652 the transfers that donor is treated as making to trust were direct skips as defined in sec_2612 based on the information submitted and the representations made we conclude that an automatic allocation of donor’s unused gst_exemption occurred under sec_2632 with respect to the gifts that donor is treated as making to trust in year year year and year an automatic allocation of gst_exemption is effective as of the date of the transfer to which it relates we are expressing no opinion regarding the value of the property transferred to trust or regarding the inclusion_ratio of trust the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file we are sending a copy of this letter to your authorized representatives sincerely frances schafer counsel to the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes
